DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 12/21/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 8, 10, and 15 were amended.  Claims 2-7 were canceled.  Claims 1, and 8-23 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections, and rejections under 35 USC 101, 35 USC 112(a), and 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1, and 8-23 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a data anonymizer and an opt-out server regarding the storage of personally identifiable information by various entities. 
Various examples have been found in the art describe aspects of the claimed invention.  Yousfi et al. (US 2017/0372096 A1) ¶ 53, 55, 68, 71, and 73, consumers can access their regional portal for the system using a web page hosted on a web server in their cloud region.  Yousfi, Fig. 1, ¶ 49-51, the consumer data is anonymized using the cloud platform.  Examiner notes that the primary example depicts data being collected in region 1 and processed in region 2 and the components to accomplish that use case in each region.    
Yousfi does not, but in related art, Barlik et al. (US 2020/0159955 A1) Fig. 1, ¶ 27-28 teaches third party websites which perform opt-out functions for users.  Barlik, Fig. 1, ¶ 31-36 clearing house provides a centralized platform for the third party websites to interact with to perform opt-out as a service.  Barlik, Fig. 1, ¶ 29, centralized database in communication with clearinghouse stores records f opt-in and opt-out choices by consumers.  
However, as applicant notes, Yousfi in view of Barlik does not teach the amended portions of claim 1 which are also reflected in independent claim 16. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/J. BRANT MURPHY/Primary Examiner, Art Unit 2435